Affirmed and Memorandum Opinion filed August 4, 2005








Affirmed and Memorandum Opinion filed August 4, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00675-CR
____________
 
FRANK BUXTON, JR.,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
228th District Court 
Harris County,
Texas
Trial Court Cause No. 975,581
 

 
M E M O R A N D U M   O
P I N I O N
After the trial court denied his motion to suppress,
appellant entered a guilty plea to possession of a controlled substance,
cocaine, weighing between one and four grams and true to two enhancement
paragraphs.  The trial court sentenced
appellant to confinement for 25 years in the Institutional Division of the
Texas Department of Criminal Justice. 
Appellant filed a written notice of appeal.  




Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous, including review of the motion to suppress, and
without merit.  The brief meets the
requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 
(1967), presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced. 
See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and no motion to review the record or pro
se response has been filed.
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  A discussion of the
brief would add nothing to the jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 4, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).